— Judgment, Supreme Court, New York County (Williams, J., at suppression hearing; Hornblass, J., at trial with a jury), rendered February 4, 1983, convicting defendant of robbery in the first and second degrees and sentencing him as a persistent violent felony offender to concurrent indeterminate terms of imprisonment of 12 years to life and 8 years to life, respectively, unanimously modified, on the law, to vacate the sentences and to remand the matter for resentencing.
*255As the People concede with commendable candor, it was error to sentence defendant as a persistent violent felony offender based on convictions entered on June 4 and June 24, 1975, since defendant had not been sentenced on the first felony when he committed the second one. (See, People v Morse, 62 NY2d 205.) The sentences, accordingly, must be vacated and the matter remanded to the trial court for resentencing.
We have considered defendant’s other appellate contentions, and are persuaded that they disclose no error justifying reversal of the conviction. Concur — Murphy, P. J., Sandler, Sullivan, Asch and Lynch, JJ.